NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DUPONT AIR PRODUCTS NANOMATERIALS, LLC,
Plaintiff/Cou,nterclaim Defen,dcmt-Cross Appellcm,t,
and
PRECISION COLLOIDS, LLC AND THE VIRKLER
COMPANY (DOING BUSINESS AS CHEMICAL
TECHNOLOGIES, LLC),
Counterclaim Defendan,ts-Cross Appellants,
V.
CABOT MICROELECTRONICS CORPORATION,
Defendant/C'ou,nterclaim Plcu,`ntiff-Appellant.
2011-1085, -1088
Appea1s from the United States District Court for the
District of Arizona in case n0. 06-CV-2952, Judge Roslyn
O. Si1ver.
ON MOTION
ORDER

DUPONT AIR V. CABOT MICRO 2
Dup0nt Air Products Nanornateria1s, LLC, Precision
Co11oids, LLC, and The Virk1er Company move for a 60-
day extension of ti1ne, until May 31, 2011, to file their
principal brief
Upon consideration thereof
IT ls OR1)aREn THAT:
The motion is granted No further extensions should
be anticipated. ,
FOR THE COURT
MAR 24 2011
/s/ J an Horbaly
Date J an Horba1y
C1erk
cc: Donald R. Dunner, Esq.
Wayne L. Stoner, Esq.
FIl.ED
us conn F ron
821 mEF£0+1?miFciiFe‘c'Dsn
MAR 24 2011
.|Al|'l0iEAL¥
ClU(